Securities and Exchange Commission Washington, D.C.20549 SCHEDULE 13D (Rule 13d-101) Information to be Included in Statements Filed Pursuant to Rule 13d-1(a) and Amendments Thereto Filed Pursuant to Rule 13d-2(a) (Amendment No. 16)* BALLY TECHNOLOGIES, INC. (Name of Issuer) Common Stock, par value $0.10 per share (Title of Class of Securities) 05874B107 (CUSIP Number) Alfred H. Wilms 2, BUS 6, St. Jansvliet 2000 Antwerp BELGIUM Telephone: 011-32-32-314-146 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: Liuba Baban Baker & McKenzie LLP 2001 Ross Avenue, Suite 2300 Dallas, Texas 75201 (214) 978-3000 January 22, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Page 1 of 4 Pages) CUSIP No. 05874B107 Page2of4 Pages 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Alfred H. Wilms 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX OF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Belgium NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,659,524 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 2,659,524 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,659,524 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 5% (Exit Filing)1 14 TYPE OF REPORTING PERSON* IN 1Assumes a total of 54,673,000 shares of common stock outstanding, as of January 8, 2008, based on Bally Technologies Inc.'s Amendment No.1 to the Annual Report on Form 10-K/A for the period ended June 30, 2007, filed with the Securities and Exchange Commission on January 14, 2008. Page 3 of 4 Pages Explanatory Note This Amendment No. 16 (the "Amendment") to Schedule 13D originally filed with the Securities and Exchange Commission on January 9, 1984 (as heretofore amended and supplemented, the "Original Filing"), by Alfred H. Wilms (the "Reporting Person"), is being filed with respect to the common stock, par value $0.10 per share (the "Common Stock"), of Bally Technologies, Inc., formerly known as Alliance Gaming Corporation, a Nevada corporation, with principal executive offices at 6601 South Bermuda Rd., Las Vegas, Nevada 89119 (the "Issuer"). The Amendment is being filed pursuant to Rule 13d-2(a) and (b) under the Securities Exchange Act of 1934, as amended, to report that the Reporting Person ceased to be the beneficial owner of more than 5% of the Common Stock of the Issuer and that the Amendment is the final amendment to the Original Filing and the exit filing for the Reporting Person. The Original Filing is hereby amended as follows: Item 5.
